FILED
                            NOT FOR PUBLICATION                             JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AMARJEET SINGH,                                  No. 09-73511

              Petitioner,                        Agency No. A097-102-374

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 8, 2013
                            San Francisco, California

Before: NOONAN and WATFORD, Circuit Judges, and LYNN, District Judge.**

       Amarjeet Singh (“Singh”), a native and citizen of India, petitions for review

of a Board of Immigration Appeals’ (“BIA”) decision affirming an immigration

judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Barbara M. G. Lynn, District Judge for the U.S.
District Court for the Northern District of Texas, sitting by designation.
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252 and deny the petition.

      The BIA found that Singh testified credibly and that he established past

persecution attributable to his affiliation with a Sikh political organization. The

BIA nevertheless concluded that Singh was not eligible for asylum because the

government had rebutted the presumption of a well-founded fear of future

persecution by introducing evidence of changed country conditions in India. The

factual findings underlying the agency’s denial of relief are reviewed under the

substantial evidence standard. Lopez-Rodriguez v. Mukasey, 536 F.3d 1012, 1015

(9th Cir. 2008).

      Singh contends that the BIA erred in finding that the presumption of future

persecution against him was rebutted by changed country conditions. In order to

find changed conditions, the BIA was required to identify specific improvements

in India’s conditions occurring after Singh’s persecution and link those

improvements to Singh and his ability to return. See Rios v. Ashcroft, 287 F.3d

895, 901 (9th Cir. 2002). The rebuttal evidence indicates that the Sikh militant

movement is no longer active in the Punjab region and that any residual problems

of custodial abuse involve high profile Sikh leaders. For low profile individuals,

such as Singh, the evidence supports the finding that human rights abuses and


                                          -2-
militant violence against Sikhs have abated significantly throughout India, and that

the country’s government has acknowledged and condemned such actions.

      The BIA identified that Singh had suffered localized problems with the

police more than 10 years ago, that he no longer practiced the visible elements of

the Sikh religion, that Sikhs now live in considerable numbers outside of the

Punjab, and that Singh had testified that any harassment of his family was linked to

the motive of taking money from his family by the police. Based on this evidence,

the BIA undertook the requisite individualized analysis and substantial evidence

supports the finding that Singh would not be subject to persecution if he returned

to India.

      Because Singh has failed to establish that he is eligible for asylum, it follows

that he is unable to meet the more demanding evidentiary burden required for

withholding of removal. See Halaim v. INS, 358 F.3d 1128, 1132 (9th Cir. 2004).

      Finally, to obtain CAT relief, a petitioner must prove that it is more likely

than not that he would be tortured if removed to the proposed country of removal.

8 C.F.R. § 1208.16(c)(2). Singh has produced no evidence to compel a finding that

he would be tortured regardless of where in India he might return or that he would

be unable to live safely anywhere in India. Together with the evidence of changed

conditions in India, the record does not compel the conclusion that it is more likely


                                         -3-
than not that Singh would be tortured if he is removed to India. See Nuru v.

Gonzales, 404 F.3d 1207, 1217-19 (9th Cir. 2005).



      PETITION FOR REVIEW DENIED.




                                        -4-
                                                                              FILED
Singh v. Holder, No. 09-73511                                                  JAN 02 2014

                                                                          MOLLY C. DWYER, CLERK
WATFORD, Circuit Judge, dissenting:                                         U.S. COURT OF APPEALS



      I don’t think the government successfully rebutted Mr. Singh’s presumption

of a well-founded fear of future persecution by proving changed country

conditions. The police continue to harass Mr. Singh’s family, which demonstrates

that conditions haven’t “changed sufficiently so as to overcome that presumption.”

Rios v. Ashcroft, 287 F.3d 895, 901 (9th Cir. 2002). The majority describes the

continued harassment as “linked to the motive of taking money,” Maj. op. at 3, but

the record suggests that’s only partly true. Mr. Singh credibly testified that the

police are motivated “at least in part” by the officers’ belief that he’s associated

with the militant group Babbar Khalsa. See Borja v. INS, 175 F.3d 732, 736 (9th

Cir. 1999) (en banc). The majority also notes that “any residual problems of

custodial abuse involve high profile Sikh leaders.” Maj. op. at 2. But Mr. Singh

has been arrested before and clearly remains of interest to the police, so he’s still at

risk even as a low-profile militant.